Citation Nr: 1740277	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-15 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an earlier effective date prior to March 18, 2010 for the grant of service connection for peripheral neuropathy of the bilateral upper extremities.

2.  Entitlement to an earlier effective date prior to March 18, 2010 for the grant of service connection for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from August 1969 until March 1972.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that denied entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities.  An April 2015 rating decision granted entitlement to service connection for the claimed peripheral neuropathies effective March 18, 2010.  The Veteran then disagreed with the effective dates assigned so the April 2015 decision was not a full grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1998).

In August 2015 the Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the electronic claims folder.  This matter was previously remanded by the Board in November 2015 and September 2016, and has since been returned for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  The date that entitlement arose for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities was March 18, 2010 and no sooner.

2.  The date of the claim for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities was October 29, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date for the grant of service connection for peripheral neuropathy of the bilateral upper extremities are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).

2.  The criteria for an earlier effective date for the grant of service connection for peripheral neuropathy of the bilateral lower extremities are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In this case, the Veteran is challenging the effective date assigned for the grant of service connection for peripheral neuropathy of the bilateral upper and lower extremities.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice, nor is there prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including VA and private treatment records, are associated with the claims file.  The Veteran did not respond to requests for additional information in connection with his claim. 

The Veteran was afforded VA examinations in January 2016 with an October 2016 addendum opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before the undersigned VLJ.  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103 (c)(2) (2016); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issues on appeal and the hearing focused on the elements necessary to substantiate the claims.  Additionally, additional subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  There has been no allegation to the contrary. 

The Board also finds compliance with the Board's prior remand directives.  In the November 2015 remand, the Board directed the RO to obtain outstanding VA treatment records, particularly any from the San Antonio VA Healthcare System; and to provide the Veteran with the authorization forms necessary to allow VA to obtain any private treatment records on his behalf, including any from Dr. RBN.  The RO was also directed to provide the Veteran with another VA examination that addressed his contention that his bilateral peripheral neuropathy of the upper and lower extremities manifested prior to March 2010.  A review of the record shows that all outstanding VA treatment records were obtained.  In December 2015 VA provided the Veteran with the necessary authorization forms to allow VA to obtain private treatment records from Dr. RBN, and the Veteran was informed that he could also submit these records himself.  The Veteran did not respond to the request, or otherwise submit any outstanding treatment records from Dr. RBN.  The Veteran was then afforded the requested VA examination in January 2016.  In the September 2016 remand, the Board directed the RO to obtain an addendum to the January 2016 VA examination that clarified the onset of the Veteran's bilateral peripheral neuropathy of the upper and lower extremities.  The requested opinion was provided in October 2016 and complied with the Board's remand directives.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board will proceed to address the merits of the claim.

Earlier Effective Dates

In this case the Veteran is seeking earlier effective dates for the grants of service connection for peripheral neuropathies of the bilateral upper and lower extremities.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  
With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, it is the date when the claimant met the requirements for the benefits sought, which is determined on a "facts found" basis.  38 U.S.C.A. § 5110(a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  An effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  

If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).  A claim is defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action that (1) indicates an intent to apply for one or more VA benefits and (2) identifies the benefit sought may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file that could be interpreted to be a formal or informal claim for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

VA must look to all communications from a Veteran which may be interpreted as applications or claims - formal and informal - for benefits. VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Harris v. Shinseki, 704 F.3d 946, 948-49 (Fed. Cir. 2013); Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n. 4.  Also, non-expert witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Non-expert nexus opinion evidence may not be categorically rejected.   Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The complexity of the question and whether a nexus opinion or diagnosis could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In sum, whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Regarding the date of claim, the Veteran filed a claim for service connection for diabetes mellitus, type II and all residual complications in October 29, 2007.  In a November 27, 2007 submission, he specifically claimed entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities. The RO denied these claims in a February 2008 rating decision.  The Veteran perfected an appeal of the denials of service connection.  Eventually, service connection was granted in a 2015 rating decision, and the effective date of March 18, 2010 was assigned.  The Board finds that the date of claim is October 29, 2007.  There were no earlier statements of record that could be construed as a claim.  Although the Veteran filed a claim for service connection in 2006, it did not mention diabetes mellitus or peripheral neuropathy.  Accordingly, the date of claim is October 29, 2007.   

Regarding the date that entitlement arose, the issue is complex.  Historically, an October 2001 VA progress note reported the Veteran had complaints of bilateral arm pain, numbness, and tingling and that recent imaging studies showed cervical disc disease.  Other records from that month only note symptoms radiating down the left upper extremity.

A July 2004 VA record reported the Veteran complained of numbness to the left 4th and 5th fingers for over a year.  He denied right upper extremity complaints.  The Veteran reported resting his left arm on the car door window when he drove.  The diagnosis was ulnar neuropathy versus cervical radiculopathy.  Nerve condition studies of the left upper extremity showed left ulnar demyelinating neuropathy at the elbow without evidence of active axonal degeneration.  

November 2004 VA rehabilitation notes document the Veteran was recently diagnosed with left ulnar neuropathy that had improved with conservative therapy (elbow pads and ergonomics).  An October 2007 VA primary care note reported an assessment of new onset diabetes mellitus.  A November 2007 VA medical record documented complaints of "tingling numbness" assessed as secondary to diabetes.  No other information was provided.

The Veteran underwent a VA examination in January 2008.  At the time the Veteran reported that his diabetes mellitus type II and peripheral neuropathy of the bilateral upper and lower extremities had existed for 1 year.  He reported progressive loss of strength in the hands, and tingling and numbness in the feet and hands.  Following neurological clinical examination, there were not abnormal findings pertaining to the peripheral nerves.  The examiner only diagnosed bilateral carpal tunnel syndrome based on a positive Tinel test.  There were no other peripheral neuropathy diagnoses advanced as there was no pathology to render a diagnosis.

March 2008 VA treatment records document that the Veteran had "tingling numbness" to the feet.  Sensory examination of both feet yielded normal findings.  A February 2010 VA physician note reported the Veteran was having neuropathy to the feet.

In March 2010 the Veteran submitted private treatment records from a private neurologist, Dr. RBN.  Those records show that March 18, 2010 nerve studies were significant for electrodiagnostic evidence of a sensory neuropathy in the lower extremities bilaterally.  There were technical difficulties on receiving the final report in the right upper extremity, however there was evidence of sensory changes in the ulnar nerve consistent with a neuropathy of the upper extremity as well.  The Veteran relayed symptoms of numbness and tingling in the hands and feet, pain in the bottom of his feet, and loss of balance.  The Veteran reported the pain had been present 3 to 4 years.

In April 2012 the Veteran underwent another VA sensory motor-peripheral neuropathy examination.  The examiner noted the Veteran had been diagnosed with peripheral neuropathy of the bilateral upper and lower extremities in 2010.  The examiner reported the Veteran did have peripheral neuropathy as verified by the March 2010 nerve studies that showed sensory peripheral neuropathy in the lower extremity.  On examination, the Veteran had mild sensory loss in the finger tips and the feet.  The examiner stated the etiology of the neuropathy was at least as likely as not due to diabetes mellitus.  

At the August 2015 hearing, the Veteran testified that he was first diagnosed with diabetes mellitus in 2004 or 2005 but he could not recall the exact year.  He reported that his symptoms from 2007 to 2010 were the same kind of symptoms he continued to experience after he was diagnosed with peripheral neuropathy in 2010.  The Veteran stated that his symptoms of numbness began around 1999 or 2000 but he was unable to say for certain.  

The Veteran underwent a VA peripheral neuropathy examination in January 2016.  The neurologist reported that ulnar neuropathy was diagnosed in July 2004, and peripheral sensory neuropathy was diagnosed March 18, 2010.  The examiner then opined that it was unlikely that any manifestations and diagnoses associated with the bilateral upper and lower extremities prior to March 18, 2010 were the same disabilities currently diagnosed as peripheral neuropathy of the bilateral upper and lower extremities.  The examiner explained that diabetes affects nerves along their entire length.  The effect of that process causes reduction in signal quality conveyed by the nerves, as the signals are progressively degraded as they traverse the distance from skin to spinal cord which is why the sensory nerves are usually affected first.  The entire process presents as a length dependent neuropathy affecting the long longest nerves first.  Thus, patients with diabetic neuropathies generally complained of loss of sensation in the toes first with progression toward the trunk over time.  The examiner then reasoned that the left ulnar neuropathy documented in 2004 was not consistent with a diabetic cause as the sensory portion of the nerve was normal.  With regard to the 2008 diagnosis of bilateral carpal tunnel syndrome, the examiner found that the diagnosis was not supported by the facts.  The first objective evidence of peripheral neuropathy of the bilateral lower extremities was the March 2010 nerve studies.  In sum, the examiner concluded that in light of the normal course of progression for diabetes, it was unlikely that the Veteran's upper extremity symptoms or diagnoses were related to diabetic peripheral neuropathy prior to March 18, 2010.

In October 2016, the January 2016 examiner provided an addendum opinion.  Overall, the examiner stated that it was unlikely that any reported upper or lower extremity symptoms prior to March 18, 2010 were due to diabetic peripheral neuropathy.  In addressing the Veteran's reported symptoms prior to March 2010, the examiner opined that it was unlikely that the Veteran's 2001 bilateral arm symptoms of numbness, tingling, and pain were manifestations of diabetic peripheral neuropathy.  The examiner noted that other than the October 2001 report of bilateral arm numbness, the Veteran's complaints had been confined to the left side.  There were no complaints of numbness in either lower extremity until March 2004 when it was stated that the exclusively right-sided lower extremity symptoms had been present for three years.  The examiner explained that neuropathy due to diabetes was almost always symmetric.  It was therefore unlikely that the Veteran's symptoms in both upper extremities were due to diabetes at that time because the July 2004 electrodiagnostic studies demonstrated left ulnar demyelinating neuropathy at the elbow without evidence of active axonal degeneration on electrodiagnostic testing.  The examiner further found that the absence of axonal degeneration on electrodiagnostic testing excluded a diagnosis of diabetic neuropathy.  Thus, diabetic peripheral neuropathy was excluded per diagnostic testing prior to July 2004.

The examiner also opined that it was unlikely the July 2004 diagnosis of ulnar neuropathy of the left upper extremity was a manifestation of diabetes.  The examiner reported the 2004 diagnosis of ulnar neuropathy was confirmed by July 2004 electrodiagnostic studies that demonstrated focal slowing across the elbow, consistent with entrapment or pinching of the nerve at that side.  Thus, the cause of the neuropathy symptoms at that time was pinching of the nerve roots in the Veteran's neck and pinching of the ulnar nerve is his elbow.  The examiner further explained that the Veteran would not have been considered for elbow surgery if his diabetes had been the cause of his ulnar neuropathy.  The examiner then noted that when the Veteran was seen in August 2007, neurosurgery staff was still considering ulnar nerve surgery but the Veteran declined.  Regarding the 2007 medical evidence of tingling and numbness secondary to diabetes, the examiner opined that the clinical evidence did not support a finding that the complaints were actually related to diabetes.  The medical evidence in 2007 provided no details regarding the distribution of the symptoms, whether the feet were symptomatic, the quality of the symptoms, the timing of the symptoms, or other important details.  Thus, the examiner reasoned that the finding of the symptoms as secondary to diabetes was unsupported by the clinical evidence at the time.  The examiner also highlighted that the January 2008 VA examiner found that the Veteran did not have a clinical diagnosis of peripheral neuropathy of the lower extremities because there was no pathology to render a diagnosis.  

In commenting on the Veteran's March 2008 and June 2008 reports of numbness, tingling, and pain in the feet and heels, the examiner opined that it was unlikely those symptoms were manifestations of the Veteran's diabetes.  The examiner then explained that heel pain was not a characteristic complaint in diabetic neuropathy.  Further, the examiner explained that in diabetic peripheral neuropathy the longest nerves were affected first, therefore the symptoms were almost always symmetric and involved the toes first.  Thus, bilateral foot pain with tingling to the bilateral heels as reported in June 2008 was more likely unrelated to diabetic peripheral neuropathy.  Regarding the April 2012 VA examination report that the Veteran's diabetic neuropathy had its onset in 2007, the examiner noted that the prior examiner's statement was based on the Veteran's reported history.  The examiner clarified that the Veteran's historical report alone was insufficient to identify the date of onset of his neuropathy.  In the diagnosis section, the April 2010 examiner indicated that the onset of diabetic peripheral neuropathy was 2010.

In consideration of the Veteran's August 2015 hearing testimony that the symptoms he experienced in 2007 to 2010 were the same symptoms he had starting in 2010, the examiner explained that diabetic neuropathy was not an intermittent phenomenon as the nerve injury did not come and go.  Thus the Veteran's statement that his symptoms "started in 2010" implied he had the symptoms before and they temporarily stopped, which was inconsistent with the natural history of neuropathy due to diabetes mellitus.  Instead, the examiner found that the March 18, 2010 electrodiagnostic studies were the first objective evidence of diabetic neuropathy.  Prior to that date, the only evidence of neuropathy was the Veteran's subjective reports that began after his claim was filed.  The examiner found the Veteran's subjective reports to be insufficient when balanced against the objective medical evidence.

The Board finds that the facts found in this case demonstrate that the Veteran's diabetic peripheral neuropathy was first clinically diagnosed on March 18, 2010.  The 2016 VA examiner adequately explained that the upper and lower extremity symptoms and disabilities exhibited from 2007 to 2010 were not manifestations of diabetic peripheral neuropathy.  The 2016 examiner fully discussed all pertinent facts and considered the Veteran's lay testimony.  The Board thus places great probative weight on the findings of the 2016 VA examiner, who is a neurologist and therefore has specialized expertise in addressing the nature of the Veteran's diabetic peripheral neuropathy.  While the November 2007 VA medical record documents numbness and tingling secondary to diabetes, no explanation was provided.  Further, following clinical examination in 2008 the examiner found there was no pathology upon which to base a diagnosis of diabetic peripheral neuropathy.  The Board places more weight on the clinical findings in 2008 and the opinion of the 2016 VA examiner rather than the November 2007 VA treatment record.  

Further, although the Veteran is competent to report his symptoms prior to 2010, and the Board finds him credible, he is not competent to diagnose those symptoms as peripheral neuropathy as opposed to some other neurological disorder - this is a complex medical determination that is not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Thus, the Board does not afford the Veteran's medical opinion any probative weight.  In short, the most probative evidence of record demonstrates that the date that entitlement to service connection for diabetic peripheral neuropathy of the bilateral upper and lower extremities was March 18, 2010 - the date the diagnosis was made.  

As noted above, the date of claim was October 29, 2007.  As the appropriate effective date is the later of the date of claim and the date of entitlement, an effective date prior to March 18, 2010 is not warranted.  There is no reasonable doubt to be resolved and the claims of entitlement to earlier effective dates for the grants of service connection for peripheral neuropathies of the bilateral upper and lower extremities is denied.  See 38 C.F.R. § 3.400 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an effective date prior to March 18, 2010 for the grant of service connection for peripheral neuropathy of the bilateral upper extremities is denied.

Entitlement to an effective date prior to March 18, 2010 for the grant of service connection for peripheral neuropathy of the bilateral lower extremities is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


